DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The amendments and arguments filed on 2/15/2022 are acknowledged and have been fully considered.  Claims 2-9 and 11-13 are now pending.  Claims 1 and 10 are canceled; claims 2 and 11 are amended; no claims are withdrawn; no claims are new.
Claims 2-9 and 11-13 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2 and 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keown et al. (US 5,543,405) in view of Zemel et al. (“Calcium and Dairy Acceleration of Weight and Fat Loss during Energy Restriction in Obese Adults”).
Keown et al. teaches a weight reduction composition suitable for application to the reduction of weight of normal, slightly and grossly overweight humans (see abstract).  Keown et al. teaches that the term formulation, and the expression formulation agents, generically indicates that the composition of the invention is formulated, mixed, added, dissolved, suspended, solubilized, formulated into a solution, solid mixture, and the like, for the purpose of oral, systemic, parenteral, or transdermal administration (see column 6, lines 40-47). Keown et al. teaches that the oral route is the most commonly used one for the self administration of medicines by a patient (see column 6, lines 40-47).  Keown et al. teaches that the composition includes a sympathomimetic agent, which includes benzphetamine (an antiobesity agent), diethylpropion (an appetite suppressant), and phendimetrazine (an antiobesity agent, see column 5, lines 45-50).  Keown et al. teaches that the sustained release formulation of the composition of the invention may be in the form of a hydrogel which is made from swellable hydrophilic polymer (see column 9, lines 20-24).  Keown et al. teaches that the composition includes buffers.  Keown et al. teaches that the term formulation, and the expression formulation agents is used, and, generically indicates that the composition of the invention is formulated, mixed, added, dissolved, suspended, solubilized, formulated into a solution, solid mixture, and the like, for the purpose of oral, systemic, parenteral, or transdermal administration (see column 6, lines 39-44). Keown et al. teaches that the oral route is the most commonly used one for the self-administration of medicines by a patient (see column 6, lines 45-47).  Keown et al. teaches that the method results in a reduced appetite without any undesirable side effects (see column 4, lines 64-67).  Keown et al. teaches the composition may be administered daily (i.e. administered simultaneously, see column 10, lines 49-53). Keown et al. teaches that the administration resulted in a significant loss of appetite (i.e. an appetite suppressing amount, see column 15, lines 64-66).
Keown et al. does not teach an antacid.
Zemel et al. teaches that that calcium-rich diets not only reduce the risk of cardiovascular disease but also play a direct role in the prevention and treatment of obesity (see page 582).  Zemel et al. teaches the administration of 800 mg of calcium as calcium carbonate (i.e. an antacid).
Regarding claims 2, 5, and 6, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to add calcium carbonate (i.e. an antacid) as taught by Zemel et al. to the method of administering a weight reduction composition to a human of Keown et al.  One would be motivated to do so with a reasonable expectation of success as Keown et al. is drawn to a weight reduction composition in humans and Zemel et al. teaches that calcium-rich diets play a direct role in the prevention and treatment of obesity and teaches the administration of calcium carbonate as the calcium source.  Further, as Keown et al. teaches the composition may be administered daily, and it would be obvious as set forth above to add calcium carbonate to the composition of Keown et al., the composition would be obvious to administer daily (i.e. simultaneously) as also taught by Keown et al.  Additionally, it is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)), and at this time, it does not appear that there are any new or unexpected results that arise from the simultaneous administration as instantly claimed.
Regarding claim 4, Keown et al. teaches that the hydrogels can be formed from poly(hydroxyalkyl methacrylate), poly(N-vinyl-2-pyrrolidone), anionic and cationic hydrogels, polyelectrolyte complexes, poly(vinyl alcohol) having a low acetate residual and cross-linked with glyoxal, formaldehyde, or glutaraldehyde, methyl cellulose cross-linked with dialdehyde, a mixture of cross-linked agar and carboxymethyl cellulose, a water insoluble, water-swellable co-polymer produced by forming a dispersion of finely divided co-polymers of maleic anhydride with styrene, ethylene, propylene, butylene, or isobutylene cross-linked with from 0.001 to about 0.5 moles of a polyunsaturated cross-linking agent per mole of maleic anhydride in the copolymer, water-swellable polymers of N-vinyl lactams, cross-linked polyethylene oxides, and the like.
Regarding claim 7, Keown et al. teaches that the composition can be in the form of a tablet and capsules.
Regarding claim 8, Keown et al. teaches the composition of the invention may be administered daily, several times a day, or in the case of a sustained release formulation once a day, once a week, once a month, and the like (see column 10, lines 50-54).  Further, as Keown et al. teaches the composition may be administered daily, and it would be obvious as set forth above to add calcium carbonate to the composition of Keown et al., the composition would be obvious to administer daily in a combined dose.  Additionally, it is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)), and at this time, it does not appear that there are any new or unexpected results that arise from the simultaneous administration as instantly claimed.

Claims 2-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keown et al. (US 5,543,405) and Zemel et al. (“Calcium and Dairy Acceleration of Weight and Fat Loss during Energy Restriction in Obese Adults”) in view of Park et al. (US 6271278).
The teachings of Keown et al. and Zemel et al. have been set forth above.
Keown et al. and Zemel et al. do not teach that the polymer is a superabsorbent polymer.
Park et al. teaches a hydrogel composites and superporous hydrogel composites with superabsorbent properties (see abstract). Specifically, Park et al. teaches that superporous hydrogels are ideal as superabsorbent materials (see column 35, lines 14-15). Park et al. teaches that the superporous hydrogels can be used to control the appetite of healthy people by reduction in the volume of food they take. Specifically, Park et al. teaches that the superporous hydrogels swell rapidly and remain the stomach for an extended period of time (see column 32, lines 49-55).
Regarding claim 3, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to utilize a superabsorbent polymer as taught by Park et al. in the method of Keown et al. and Zemel et al.  One would be motivated to do so with a reasonable expectation of success the sustained release formulation of the composition of the invention may be in the form of a hydrogel which is made from swellable hydrophilic polymer and Park et al. teaches that superporous hydrogels are ideal as superabsorbent materials which swell rapidly and remain the stomach for an extended period of time (see column 32, lines 49-55).

Claims 2, 4-9, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keown et al. (US 5,543,405) and Zemel et al. (“Calcium and Dairy Acceleration of Weight and Fat Loss during Energy Restriction in Obese Adults”) in view of Burnett et al. (US 2004/0192582).
The teachings of Keown et al. and Zemel et al. have been set forth above.
Keown et al. and Zemel et al. do not teach administering a substance which causes the water-swellable polymer to degrade, disperse and/or shrink.
Burnett et al. teaches ingestible polymeric formulations and oral dosage forms for the reduction of gastric volume in the treatment of overweight and obese patients (see abstract).  Burnett et al. teaches that the oral dosage forms are to be used in weight loss (see [0048]).  Burnett et al. teaches that the polymer absorbs water and expands to the point that will not allow the polymer to pass beyond the pyloric valve, and the expanded polymer is therefore trapped in the stomach (see abstract). Burnett et al. teaches that the composition includes buffers (see [0055]). Burnett et al. teaches that the method includes ingestion of multiple tablets until the subject begins to feel a sensation of fullness (i.e. a satiety-inducing amount, see [0025]).  Burnett et al. teaches that the composition is in the form of a syrup, a soft gelatin capsule, tableted, or in a hard gelatin capsule in powder or pellet form (see [0053]. Burnett et al. teaches that the composition is administered simultaneously (see [0048]). Burnett et al. teaches that the polymer or is de-polymerized by ingestion of a specific substance, e.g., a de-polymerizer including, an agent that is capable of raising the pH in the stomach or an intestinal enzyme (i.e. a protein) or derivatives thereof (see [0044]). Additionally, Burnett et al. teaches that examples of intestinal enzymes that can be used as de-polymerizers include chymotrypsin (see [0045]).  Burnett et al. teaches that chymotrypsin cuts that same bonds as pepsin and that pepsin’s ceases when the pH is raised (see [0045]).
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer the components in a different dosage form in the as taught by Burnett et al. in the method of Keown et al. and Zemel et al.  One would be motivated to do so with a reasonable expectation of success as Burnett et al. teaches the injection of multiple tables (see Figures and 4) and teaches that pH controls the time that the swollen polymer remains in the stomach (see [0044] and [0045]).
Regarding claims 11 and 12, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer a specific substance which is de-polymerizer including, an agent that is capable of raising the pH in the stomach or an intestinal enzyme (i.e. a protein) or derivatives thereof as taught by Burnett et al. in the method of Keown et al. and Zemel et al.  One would be motivated to do so with a reasonable expectation of success to control the length of time the hydrogel was contained in the stomach.
Regarding claim 13, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to utilize pepsin as the de-polymerizer as taught by Burnett et al. in the method of Keown et al. and Zemel et al.  One would be motivated do so with a reasonable expectation of success as Burnett et al. teaches that chymotrypsin can be used, and that it cleaves the same bonds as pepsin and that the activity of pepsin can be controlled by controlling the pH of the environment.

Claims 2, 4, and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keown et al. (US 5,543,405) in view of Stùa-Birketvedt et al. (“Cimetidine reduces weight and improves metabolic control in overweight patients with Type 2 diabetes”, cited on IDS filed 10/13/2020).
Keown et al. teaches a weight reduction composition suitable for application to the reduction of weight of normal, slightly and grossly overweight humans (see abstract).  Keown et al. teaches that the composition includes a sympathomimetic agent, which includes benzphetamine (an antiobesity agent), diethylpropion (an appetite suppressant), and phendimetrazine (an antiobesity agent).  Keown et al. teaches that the sustained release formulation of the composition of the invention may be in the form of a hydrogel which is made from swellable hydrophilic polymer (see column 9, lines 13-16).  Keown et al. teaches that the composition includes buffers.  Keown et al. teaches that the term formulation, and the expression formulation agents is used, and, generically indicates that the composition of the invention is formulated, mixed, added, dissolved, suspended, solubilized, formulated into a solution, solid mixture, and the like, for the purpose of oral, systemic, parenteral, or transdermal administration (see column 6, lines 39-44). Keown et al. teaches that the oral route is the most commonly used one for the self-administration of medicines by a patient (see column 6, lines 45-47).  Keown et al. teaches that the method results in a reduced appetite without any undesirable side effects (see column 4, lines 64-67).  
Keown et al. does not teach an antacid.
Stùa-Birketvedt et al. teaches cimetidine reduces weight and improves metabolic control in overweight patients with Type 2 diabetes (see title and abstract).  Stùa-Birketvedt et al. teaches that they have previously reported that the H2-receptor antagonist, cimetidine (i.e. a stomach acid reducer which broadly reads on an antacid), reduces weight in healthy overweight subjects (see page 1041). Stùa-Birketvedt et al. teaches that in rats, H2-receptor antagonists reduce appetite and weight gain by a non-gastric acid related mechanism (see page 1041).
Regarding claims 2 and 6, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to add an antacid, such as cimetidine as taught by Stùa-Birketvedt et al. to the method of administering a weight reduction composition to a human of Keown et al.  One would be motivated to do so with a reasonable expectation of success as Keown et al. is drawn to a weight reduction composition which results in a reduced appetite and Stùa-Birketvedt et al. teaches that the administration of an antacid such as cimetidine reduce appetite and weight gain.  Further, as Keown et al. teaches the composition may be administered daily, and it would be obvious as set forth above to add calcium carbonate to the composition of Keown et al., the composition would be obvious to administer daily (i.e. simultaneously) as also taught by Keown et al.  Additionally, it is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)), and at this time, it does not appear that there are any new or unexpected results that arise from the simultaneous administration as instantly claimed.
Regarding claim 4, Keown et al. teaches that the hydrogels can be formed from poly(hydroxyalkyl methacrylate), poly(N-vinyl-2-pyrrolidone), anionic and cationic hydrogels, polyelectrolyte complexes, poly(vinyl alcohol) having a low acetate residual and cross-linked with glyoxal, formaldehyde, or glutaraldehyde, methyl cellulose cross-linked with dialdehyde, a mixture of cross-linked agar and carboxymethyl cellulose, a water insoluble, water-swellable co-polymer produced by forming a dispersion of finely divided co-polymers of maleic anhydride with styrene, ethylene, propylene, butylene, or isobutylene cross-linked with from 0.001 to about 0.5 moles of a polyunsaturated cross-linking agent per mole of maleic anhydride in the copolymer, water-swellable polymers of N-vinyl lactams, cross-linked polyethylene oxides, and the like.
Regarding claim 7, Keown et al. teaches that the composition can be in the form of a tablet and capsules.
Regarding claim 8, Keown et al. discloses the composition may be administered daily (i.e. administered simultaneously).

Claims 2-4 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keown et al. (US 5,543,405) and Stùa-Birketvedt et al. (“Cimetidine reduces weight and improves metabolic control in overweight patients with Type 2 diabetes”) in view of Park et al. (US 6271278).
The teachings of Keown et al. and Stùa-Birketvedt et al. have been set forth above.
Keown et al. and Stùa-Birketvedt et al. do not teach that the polymer is a superabsorbent polymer.
Park et al. teaches a hydrogel composites and superporous hydrogel composites with superabsorbent properties (see abstract). Specifically, Park et al. teaches that superporous hydrogels are ideal as superabsorbent materials (see column 35, lines 14-15). Park et al. teaches that the superporous hydrogels can be used to control the appetite of healthy people by reduction in the volume of food they take. Specifically, Park et al. teaches that the superporous hydrogels swell rapidly and remain the stomach for an extended period of time (see column 32, lines 49-55).
Regarding claim 3, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to utilize a superabsorbent polymer as taught by Park et al. in the method of Keown et al. and Stùa-Birketvedt et al.  One would be motivated to do so with a reasonable expectation of success the sustained release formulation of the composition of the invention may be in the form of a hydrogel which is made from swellable hydrophilic polymer and Park et al. teaches that superporous hydrogels are ideal as superabsorbent materials which swell rapidly and remain the stomach for an extended period of time (see column 32, lines 49-55).

Claims 2, 4, 6-9, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keown et al. (US 5,543,405) and Stùa-Birketvedt et al. (“Cimetidine reduces weight and improves metabolic control in overweight patients with Type 2 diabetes”) in view of Burnett et al. (US 2004/0192582).
The teachings of Keown et al. and Stùa-Birketvedt et al. have been set forth above.
Keown et al. and Stùa-Birketvedt et al. do not teach administering a substance which causes the water-swellable polymer to degrade, disperse and/or shrink.
Burnett et al. teaches ingestible polymeric formulations and oral dosage forms for the reduction of gastric volume in the treatment of overweight and obese patients (see abstract).  Burnett et al. teaches that the oral dosage forms are to be used in weight loss (see [0048]).  Burnett et al. teaches that the polymer absorbs water and expands to the point that will not allow the polymer to pass beyond the pyloric valve, and the expanded polymer is therefore trapped in the stomach (see abstract). Burnett et al. teaches that the composition includes buffers (see [0055]). Burnett et al. teaches that the method includes ingestion of multiple tablets until the subject begins to feel a sensation of fullness (i.e. a satiety-inducing amount, see [0025]).  Burnett et al. teaches that the composition is in the form of a syrup, a soft gelatin capsule, tableted, or in a hard gelatin capsule in powder or pellet form (see [0053]. Burnett et al. teaches that the composition is administered simultaneously (see [0048]). Burnett et al. teaches that the polymer or is de-polymerized by ingestion of a specific substance, e.g., a de-polymerizer including, an agent that is capable of raising the pH in the stomach or an intestinal enzyme (i.e. a protein) or derivatives thereof (see [0044]). Additionally, Burnett et al. teaches that examples of intestinal enzymes that can be used as de-polymerizers include chymotrypsin (see [0045]).  Burnett et al. teaches that chymotrypsin cuts that same bonds as pepsin and that pepsin’s ceases when the pH is raised (see [0045]).
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer the components in a different dosage form in the as taught by Burnett et al. in the method of Keown et al. and Stùa-Birketvedt et al.  One would be motivated to do so with a reasonable expectation of success as Burnett et al. teaches the injection of multiple tables (see Figures and 4) and teaches that pH controls the time that the swollen polymer remains in the stomach (see [0044] and [0045]).
Regarding claims 11 and 12, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer a specific substance which is de-polymerizer including, an agent that is capable of raising the pH in the stomach or an intestinal enzyme (i.e. a protein) or derivatives thereof as taught by Burnett et al. in the method of Keown et al. and Stùa-Birketvedt et al.  One would be motivated to do so with a reasonable expectation of success to control the length of time the hydrogel was contained in the stomach.
Regarding claim 13, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to utilize pepsin as the de-polymerizer as taught by Burnett et al. in the method of Keown et al. and Stùa-Birketvedt et al.  One would be motivated do so with a reasonable expectation of success as Burnett et al. teaches that chymotrypsin can be used, and that it cleaves the same bonds as pepsin and that the activity of pepsin can be controlled by controlling the pH of the environment.
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 



Applicant argues that Keown et al. limits the hydrogel-containing compositions to intrauterine and anal administration, and that Keown et al. fails to teach oral administration of a composition comprising a water-swellable polymer as required by claim 2.  Applicant points to column 9, lines 57-61 in support of that position.  However, the Examiner notes that Keown et al. specifically teaches:
Included as different embodiments of the present formulation are pessaries, prosthesis, insertable bullets, eliptical, circular, bulbous, loops, bows, or any other geometrical shape that readily lends itself to intrauterine and anal placement as exemplified in U.S. Pat. Nos. 3,319,625; 3,256,878; 3,397,691; 3,323,520; 3,405,711; and 3,077,879, among others.
Keown et al. is teaching different embodiments, which include pessaries, prosthesis, insertable bullets, eliptical, circular, bulbous, loops, bows, or any other geometrical shape that readily lends itself to intrauterine and anal placement, not limiting the hydrogels to only those structures.  Keown et al. teaches that the sustained release formulation of the composition of the invention may be in the form of a hydrogel (see column 9, lines 13-16) and also teaches sustained release or time capsules in oral dosage form (see column 8, lines 27-29).  Further, Keown et al. teaches that the term formulation, and the expression formulation agents, generically indicates that the composition of the invention is formulated, mixed, added, dissolved, suspended, solubilized, formulated into a solution, solid mixture, and the like, for the purpose of oral, systemic, parenteral, or transdermal administration (see column 6, lines 40-47). Keown et al. teaches that the oral route is the most commonly used one for the self-administration of medicines by a patient (see column 6, lines 40-47).    "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  
Applicant argues Keown et al. does not teach simultaneous administration of an antacid and a water-swellable polymer.  However, the rejections of record acknowledge that Keown et al. does not teach an antacid. As Keown et al. teaches the composition may be administered daily, and it would be obvious as set forth above to add calcium carbonate to the composition of Keown et al., the composition would be obvious to administer daily (i.e. simultaneously) as also taught by Keown et al.  Additionally, it is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)), and at this time, it does not appear that there are any new or unexpected results that arise from the simultaneous administration as instantly claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Keown et al. teaches that the term formulation, and the expression formulation agents, generically indicates that the composition of the invention is formulated, mixed, added, dissolved, suspended, solubilized, formulated into a solution, solid mixture, and the like, for the purpose of oral, systemic, parenteral, or transdermal administration and that Keown et al. does not teach that every formulation is suitable for any and all potential routes of administration. However, as noted above Keown et al. teaches that the sustained release formulation of the composition of the invention may be in the form of a hydrogel (see column 9, lines 13-16) and also teaches sustained release or time capsules in oral dosage form (see column 8, lines 27-29).  
Applicant argues that is well known in clinical research to quantitatively measure subjective phenomena such as satiety.  Applicant argues that the Examiner has disregarded the limitation of “appetite-suppressing amount”.  However, the Examiner strongly disagrees that this limitation was not considered.  Keown et al. teaches that the method results in a reduced appetite without any undesirable side effects (see column 4, lines 64-67).  In the prior arguments, the Examiner was pointing out that the instant specification does not define a specific amount of water-swellable polymer as “an appetite-suppressing amount”, and generally speaking, the amount of polymer required to be “appetite-suppressing” will vary based on the patient (species, stomach size, personal feeling of hunger, etc), and thus as Keown et al. teaches a weight reduction composition (see abstract) with a significant loss of appetite (see column 15, lines 64-66) it is broadly interpreted to meet the “appetite-suppressing amount” requirement.  Applicant is reminded that claims are given their broadest reasonable interpretation in light of the specification, and in this case the Examiner is noting that the instant specification does not define said phrase nor does the specification provide any teachings on amounts in humans, and that the phrase is being interpreted broadly.  
	Applicant argues that “a satiety-inducing amount” of a water swellable polymer could be readily determined by one of ordinary skill in the art.  However, the examiner has not rejected the phrase under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Further, regarding the Examiner’s position that the amount of polymer required to be “appetite-suppressing” will vary based on the patient (species, stomach size, personal feeling of hunger, etc), the Examiner notes that the provided reference specifically concludes “[w]ithin-subject comparisons are more sensitive and accurate than between-subject comparisons” (see Flint et al, page 47), which supports the variability between patients as noted by the Examiner.
	Applicant argues that neither reference teaches or suggestion simultaneous administration of an appetite-suppressing amount of a hydrogel and calcium carbonate.  However, as set forth in the rejection of record, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to add an antacid, such as cimetidine as taught by Stùa-Birketvedt et al. to the method of Keown et al.  One would be motivated to do so with a reasonable expectation of success as Keown et al. is drawn to a weight reduction composition which results in a reduced appetite and Stùa-Birketvedt et al. teaches that the administration of an antacid such as cimetidine reduce appetite and weight gain.  Further, as Keown et al. teaches the composition may be administered daily, and it would be obvious as set forth above to add calcium carbonate to the composition of Keown et al., the composition would be obvious to administer daily (i.e. simultaneously) as also taught by Keown et al.  Additionally, it is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)), and at this time, it does not appear that there are any new or unexpected results that arise from the simultaneous administration as instantly claimed.
	Applicant argues that Keown et al., Zemel et al. and Park et al. fail to teach or suggest the subject matter of claim 2 and dependent claims 3-8, whether taken separately or in combination which is not found to be persuasive for the reasons set forth above.
	Applicant argues that Burnett et al. teaches away from such simultaneous administration of a water-swellable polymer and an antacid.  However, Burnett et al. is relied upon to show that it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer the components in a different dosage form in the as taught by Burnett et al. in the method of Keown et al. and Zemel et al.  One would be motivated to do so with a reasonable expectation of success as Burnett et al. teaches the injection of multiple tables (see Figures and 4) and teaches that pH controls the time that the swollen polymer remains in the stomach (see [0044] and [0045]).
Applicant argues that Stua-Birketvedt et al. does not disclose administration of cimetidine with any other agent for treating obesity and that in particular, there is nothing in Stua-Birketvedt et al. that teaches or suggests the simultaneous administration of cimetidine and an appetite suppressing amount of a water-swellable polymer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to add an antacid, such as cimetidine as taught by Stùa-Birketvedt et al. to the method of Keown et al.  One would be motivated to do so with a reasonable expectation of success as Keown et al. is drawn to a weight reduction composition which results in a reduced appetite and Stùa-Birketvedt et al. teaches that the administration of an antacid such as cimetidine reduce appetite and weight gain.  Further, as Keown et al. teaches the composition may be administered daily, and it would be obvious as set forth above to add calcium carbonate to the composition of Keown et al., the composition would be obvious to administer daily (i.e. simultaneously) as also taught by Keown et al.  Additionally, it is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)), and at this time, it does not appear that there are any new or unexpected results that arise from the simultaneous administration as instantly claimed.
Applicant argues that Park et al. fails to cure the deficiencies of Keown et al. and Stùa-Birketvedt et al.  However, this is not found to be persuasive for the reasons set forth above.  Further, Park et al. is relied upon to show that it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to utilize a superabsorbent polymer as taught by Park et al. in the method of Keown et al. and Stùa-Birketvedt et al.  One would be motivated to do so with a reasonable expectation of success the sustained release formulation of the composition of the invention may be in the form of a hydrogel which is made from swellable hydrophilic polymer and Park et al. teaches that superporous hydrogels are ideal as superabsorbent materials which swell rapidly and remain the stomach for an extended period of time (see column 32, lines 49-55).
Applicant argues that Burnett et al. teaches away from such simultaneous administration.  However, Burnett et al. is relied upon to show that it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer the components in a different dosage form in the as taught by Burnett et al. in the method of Keown et al. and Stùa-Birketvedt et al.  One would be motivated to do so with a reasonable expectation of success as Burnett et al. teaches the injection of multiple tables (see Figures and 4) and teaches that pH controls the time that the swollen polymer remains in the stomach (see [0044] and [0045]).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611